Citation Nr: 0527602	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for scoliosis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The appellant is a veteran who had active service from August 
1942 to January 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2000 
decision by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which found that 
the veteran had not submitted new and material evidence to 
reopen a claim seeking service connection for a spine 
disorder (scoliosis).  In March 2003 the Board reopened the 
claim, and arranged for additional development of evidence 
under a regulation then in effect.  In September 2003, the 
case was remanded for an advisory medical opinion and to meet 
due process considerations.  In May 2005, the case was again 
remanded for additional development.  In November 2004, the 
Board granted the veteran's motion to advance the case on the 
docket.

As noted in the Board's May 2005 remand, the veteran may be 
seeking service connection for spine disability other than 
scoliosis.  The matter of service connection for spine 
disability other scoliosis is again referred to the RO for 
clarification/any further appropriate action.  The sole 
matter addressed herein is entitlement to service connection 
for scoliosis.  


FINDINGS OF FACT

1.  Statements by the veteran and a Veterans Health 
Administration (VHA) medical expert that the veteran's 
scoliosis pre-existed service constitute clear and 
unmistakable evidence of pre-existence of scoliosis.  

2.  There is no clear and unmistakable evidence rebutting the 
presumption that the scoliosis was aggravated by service.  





CONCLUSION OF LAW

Although the presumption of soundness on entry in service as 
to scoliosis is rebutted by clear and unmistakable evidence 
of pre-existence, the presumption of aggravation is not; and 
service connection is warranted for the veteran's scoliosis.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  However, as the 
decision below constitutes a full grant of the benefits 
sought, there is no need to belabor its impact on this claim.  
The veteran did receive appropriate VCAA notice through a 
March 2002 statement of the case, a letter from the RO in 
March 2004, and July 2004 and July 2005 supplemental 
statements of the case. 

Service Connection for Scoliosis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

Notably, the veteran's service consisted of service during a 
period of war.  A veteran who served during a period of war 
is presumed to be in sound condition when he entered into 
military service except for conditions noted on his entrance 
examination, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service (emphasis added).  38 U.S.C.A. § 1111. 

VA's General Counsel has held that the provisions of 38 
C.F.R. § 3.304(b) are invalid insofar as they state that the 
presumption of sound condition could be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service without requiring clear and 
unmistakable evidence to rebut the presumption as to any 
aggravation during service.  VAOPGCPREC 3-2003 (July 16, 
2003).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  It is the Secretary's burden to rebut the 
presumption of in-service aggravation by clear and 
unmistakable evidence.  See 38 U.S.C.A. § 1111; Laposky v. 
Brown, 4 Vet. App. 331 (1993); VAOPGCPREC 3-2003.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

In the case at hand, the veteran had active service from 
August 1942 to January 1946.  An August 1942 entrance 
examination and service medical records reveal no complaints 
or findings related to scoliosis.  There were no 
musculoskeletal abnormalities, and the veteran's posture was 
described as fair.  A January 1946 separation examination 
report notes the veteran's complaints of pain the left 
shoulder and left sacro-iliac region on long standing, and 
findings of slight scoliosis to the left, which existed prior 
to service.   

In his original application for benefits in 1946, the veteran 
reported continual aching of the left side of the spine since 
1938 and noted that it was aggravated by service.  

An April 1948 VA examination report notes that the veteran's 
carriage was fair and his posture was somewhat stooped.  The 
examiner reported that the veteran had complaints of back 
problems, including feelings of fatigue in the interscapular 
region.  This was found to be "of not too grave 
significance" and " a static phenomena associated with his 
tall lean stature (77 inches tall) and associated slight left 
scoliosis."  

A May 1965 record from D. M. Norquist, M.D., indicates that 
the veteran was first seen in that office in September 1948 
with complaints of severe back pain.  The diagnosis was 
lumbosacral strain due to transitional vertebra, low back.  A 
congenital lesion was noted.  It was also reported that the 
veteran was still experiencing pain when he was last seen in 
February 1956.   

A discharge summary from the Presbyterian Intercommunity 
Hospital reveals that the veteran was admitted in January 
1980 for medical and surgical treatment to relieve right C-7 
radiculopathy secondary to cervical spondylosis with hard 
disc at 6-7.  It was noted that the veteran had increased 
cervical lordosis, associated with cervical thoracic 
kyphosis, with impaired upper mid-thoracic lordosis.  Studies 
revealed degenerative changes in intervertebral disc tissue 
from the cervical area.  A January 1980 myelogram revealed 
stenosis of the lumbar spinal canal at the L-3/4 and the L-
4/5 level and possible disc herniation in the cervical spine.

Clinical records from Presbyterian Intercommunity Hospital 
note that in January 1997, the veteran underwent 
decompression laminectomy and foraminotomies L2 through L5 to 
relieve neurogenic claudication with spinal stenosis 
confirmed on MRI at L2-3, L3-4, and L4-5.  The January 1997 
preoperative report notes that the veteran was first seen in 
July 1996 for pain in the lower back which began three months 
earlier, reportedly starting when he pushed a car at his work 
as a car salesman.  

During a June 2003 VA orthopedic examination at the Long 
Beach, California VA medical center Spinal Cord Injury 
Clinic, the veteran asserted that his chronic low back pain 
was a direct result of his lateral scoliosis being aggravated 
during service.  He indicated that slight scoliosis was noted 
during his August 1942 entrance examination and that he was 
asymptomatic during service.  The examiner reported that he 
reviewed the veteran's medical records.  As to the history of 
the present illness, the examiner noted that the veteran's 
condition started when he was about 26 or 27 years old, when 
he began to have low back pain soon after discharge from 
service.  He reported that the veteran attributed this to the 
results of aggravation of his lateral scoliosis.  The 
examiner also noted that post-service medical records include 
a January 1997 MRI report showing L2 through L5 spinal 
stenosis due to degenerative disc disease, and that the 
physician's report at that time indicated the veteran 
presented with a three-month history of low back pain after 
he pushed a car; that January 1980 records showed treatment 
for C6 and C7 radiculopathy resulting from spondylosis and 
disc herniation at C6-C7; and that May 1984 records indicated 
that the veteran had a cystic change on the right femoral 
head, which he believed was the result of his scoliosis and 
of carrying the left shoulder and hip higher than the right.  
Physical examination of the spine revealed increased thoracic 
kyphosis and a compensatory increased cervical lordosis.  
There was no tenderness along the spine, and the examiner was 
not able to detect a thoracic or lumbosacral scoliosis on 
palpation.  On examination, with forward flexion, there was a 
slightest right thoracic hump.  The examiner was unable to 
detect a left lumbar compensatory scoliosis.  The impressions 
included very mild right convex thoracic scoliosis and 
increased thoracic kyphosis.  In a July 2003 addendum, the VA 
examiner indicated that X-rays of the thoracic and 
lumbosacral spine revealed minimal dextroscoliosis of the 
lumbar spine and degenerative joint disease, no scoliosis on 
the thoracic spine, and upper vertebrae not well seen.

In a March 2004 addendum to his earlier examination report, 
the June 2003 VA examiner indicated that he reviewed the 
veteran's record and found that the veteran's military 
service did not increase the severity of his present spine 
condition beyond any normal progression.  He referred to the 
history and physical examination described in the June 2003 
examination report as the rationale for his opinion.  

In December 2004, the Board referred the case to the VHA for 
an expert medical opinion.  The physician who rendered the 
expert medical opinion is Chief of Staff, Spinal Cord Injury 
Service, at a VA medical facility.  The physician reviewed 
the veteran's claims file.  The VHA medical expert concluded:  

a.  The veteran's scoliosis was most 
likely idiopathic, it most likely 
predated the entrance into the service, 
and it was non-progressive.

b.  There is no factual evidence of in-
service aggravation.  In fact the degree 
of scoliosis did not progress 
significantly over many years (even post-
service).

c.  The subsequent spinal problems he 
experienced, cervical and lumbar 
stenosis, were due to degenerative spine 
changes from aging and not from the 
progression of the scoliosis.

In a March 2005 statement, Talal M. Malhis, M.D., stated that 
the veteran, who had been followed by him for many years:

has a problem with his upper thoracic 
spine as well as cervical spine which is 
all related to his services in the Armed 
Services many years ago. . . . The 
[veteran] does have upper thoracic and 
cervical scoliosis and he has uneven 
shoulders which have been noticed from 
the beginning he said and he did the 
service and he continued to have pain 
after that.  

Dr. Malhis noted that he had operated on the veteran's lumbar 
spine for spinal stenosis.  Current X-rays revealed 
cervicothoracic scoliosis of 10 degrees on the left side and 
thoracic kyphosis in the upper thoracic area.

The record amply reflects that the veteran has scoliosis.  
Both the veteran and the VHA medical expert indicate that 
scoliosis pre-existed service; it is alleged that this 
disability was aggravated by service.  

Service connection for scoliosis has been denied based on 
findings that such disability pre-existed service, and was 
not aggravated by service.  As noted above, a veteran who 
served in a period of war is presumed to have been sound on 
entry in service.  38 U.S.C.A. § 1111.  The presumption of 
soundness may be rebutted only by clear and unmistakable 
evidence of pre-existence.  While an EPTS notation in a 
medical record in service is not clear and unmistakable 
evidence of pre-existence, the veteran and the VHA Medical 
expert both state that scoliosis pre-existed service.  In 
particular, the veteran is in prime position to have first-
hand knowledge of pre-existence of a disability.  
Furthermore, he would have no reason to provide what would be 
considered adverse evidence, if such were not fact.  
Consequently, this evidence constitutes clear and 
unmistakable evidence of service pre-existence of scoliosis, 
rebutting the presumption of soundness on entry in service as 
to such disability.

However, the analysis does not end there.  The veteran is 
also entitled to a presumption that the pre-existing 
disability was aggravated by service.  See 38 U.S.C.A. 
§ 1111; VAOPGCPREC 3-2003.  That presumption likewise is 
rebuttable only by clear and unmistakable evidence.  Here, 
there is no clear and unmistakable evidence of non-
aggravation.  In fact, on its face the contemporaneous 
evidence tends to show the opposite, as it shows that the 
veteran was found fit for induction, but approximately three 
years and five months later (after undergoing the rigors of 
military service) his scoliosis had become symptomatic to the 
extent that he complained of pain at the left shoulder and 
left sacro-iliac region during his separation examination in 
January 1946.  Scoliosis was diagnosed at that time, and 
associated complaints have persisted since.  The veteran's 
physician has related the current disability to his military 
service.  Given the expertise of, and the thorough review and 
detailed explanation by, the reviewing physician, the 
December 2004 VHA opinion indicating essentially that the 
veteran's scoliosis was not aggravated by service is strong 
evidence for a finding of non-aggravation.  However, it is 
not clear and unmistakable evidence of non-aggravation, as is 
necessary to rebut the presumption of aggravation; it does 
not render the matter indisputable.  

Accordingly, the Board finds that the evidence supports the 
veteran's claim, and that the law requires that service 
connection for scoliosis based on aggravation of pre-existing 
disability by service be granted.  


ORDER

Service connection for scoliosis is granted.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


